Case 1:17-cv-02074-RM-KMT Document 97 Filed 04/20/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 1:17-cv-02074-RM-KMT

  ERIN JOHNSON, and
  JOCELYN KLEIN,

         Plaintiffs,

  v.

  COLORADO SEMINARY a/k/a University of Denver d/b/a Fisher Early Learning Center,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiffs’ motion for reconsideration (ECF No. 96),

  requesting that the Court make a legal determination as to whether Defendant is an “educational

  establishment” under 29 C.F.R. § 541.204(b). In its Opinion and Order Granting in Part and

  Denying in Part Motions for Summary Judgment (ECF No. 84), the Court determined that it did

  not need to reach this issue in order to rule on either motion for summary judgment. Plaintiffs

  apparently concede as much, for they expressly state that they are not asking the Court to reverse

  its prior decision; rather, they are “simply request[ing] that the Court revisit and decide the

  second prong of the FLSA exemption.” (ECF No. 96 at 5.) For the reasons stated herein, the

  Court declines to do so.

         In its motion for summary judgment, Defendant argued that it was not liable on

  Plaintiffs’ claims under the Fair Labor Standards Act (“FLSA”) because Plaintiffs fell within the

  professional exemption for teachers. That exemption applies where (1) an employee’s primary
Case 1:17-cv-02074-RM-KMT Document 97 Filed 04/20/20 USDC Colorado Page 2 of 3




  duty involves imparting knowledge, and (2) the employer is an educational establishment.

  See Fernandez v. Zoni Language Centers, Inc., 858 F.3d 45, 49 (2d Cir. 2017). The Court

  concluded there were genuine issues of material fact as to the first requirement, which precluded

  granting summary judgment in Defendant’s favor. It also concluded that genuine issues about

  Plaintiffs’ primary duties precluded granting summary judgment in their favor.

          Although Plaintiffs prevailed with respect to Defendant’s motion for summary judgment,

  they now argue that a ruling on whether the second requirement is satisfied would “likely

  eliminate the need for a trial, or at least simplify the matters to be tried.” (ECF No. 96 at 8.)

  However, the Court’s role at the summary judgment stage is to determine whether a movant is

  entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). Tangential benefits to

  summary judgment rulings often include eliminating the need for a trial or simplifying the

  matters to be tried, but it is not the Court’s role to decide legal or factual issues that are not

  necessary to resolve the motions before it simply because doing so might be convenient to the

  parties at some point down the road.

          Although Plaintiffs moved for summary judgment on the issue of Defendant’s FLSA

  liability, they did not argue there is no genuine issue as to whether Defendant qualifies as an

  educational establishment or seek a legal determination as to Defendant’s affirmative defense

  that Plaintiffs fall within the professional exemption of the FLSA. Although Plaintiffs and

  Defendant debated whether Defendant was an educational establishment in the context of

  briefing Defendant’s motion for summary judgment, that does not render the issue “fully

  briefed.” (ECF No. 96 at 9.) For purposes of Defendant’s motion, the Court was obligated to

  view the evidence in the light most favorable to Plaintiffs. Moreover, even if “the laws in


                                                     2
Case 1:17-cv-02074-RM-KMT Document 97 Filed 04/20/20 USDC Colorado Page 3 of 3




  question are better interpreted by the Court” (id.), as Plaintiffs contend, that is not a proper basis

  for the Court to issue a ruling on this issue at this stage of the case.

          Accordingly, the Court DENIES Plaintiffs’ motion for reconsideration (ECF No. 96.)

          DATED this 20th day of April, 2020.

                                                          BY THE COURT:



                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge




                                                     3
